F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                   UNITED STATES CO URT O F APPEALS
                                                                      October 6, 2006
                                 TENTH CIRCUIT                      Elisabeth A. Shumaker
                                                                        Clerk of Court

 PA TRIC K D eH ER RER A,

       Petitioner – Appellant,
                                                        No. 06-2135
 v.
                                                (D.C. No. 03-1020 M CA /RLP)
                                                          (D . N.M .)
 TIM LeM ASTER,

       Respondent – Appellee.



                     OR DER DENY ING A CERTIFICATE
                           OF APPEALABILITY


Before KELLY, M cKA Y, and LUCERO, Circuit Judges.




      Patrick DeHerrera, a state prisoner, seeks a certificate of appealability

(“COA”) to appeal the district court’s denial of his 28 U.S.C. § 2254 habeas

petition. For substantially the same reasons set forth by the district court, we

D EN Y a COA and DISM ISS.

      A jury convicted DeHerrera of first degree felony murder, conspiracy to

commit armed robbery, attempt to commit armed robbery, bribery of a w itness,

and conspiracy to commit bribery of a witness. He was sentenced to life in prison

plus nineteen and one-half years. The New M exico Supreme Court affirmed his

convictions on direct appeal. DeHerrera then filed a state habeas claim, which

was denied. Having exhausted his state remedies, DeHerrera filed a § 2254
petition in federal district court. The district court dismissed his petition and

denied a COA. He now seeks a COA from this court. 1

      Under A EDPA, a petitioner is entitled to habeas relief only if a state court

decision was “contrary to, or involved an unreasonable application of, clearly

established Federal law, as determined by the Supreme Court of the United

States,” or “based on an unreasonable determination of the facts in light of the

evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d)(1)-(2). A

federal court “may not issue the writ simply because that court concludes in its

independent judgment that the relevant state-court decision applied clearly

established federal law erroneously or incorrectly. Rather, that application must

also be unreasonable.” W illiams v. Taylor, 529 U.S. 362, 411 (2000). W e review

a district court’s legal analysis of a state court decision de novo. Turrentine v.

M ullin, 390 F.3d 1181, 1189 (10th Cir. 2004).



      1
        DeHerrera’s petition was filed after April 24, 1996, the effective date of
the Antiterrorism and Effective Death Penalty Act (“AEDPA”); as a result,
AEDPA ’s provisions apply to this case. See Rogers v. Gibson, 173 F.3d 1278,
1282 n.1 (10th Cir. 1999) (citing Lindh v. M urphy, 521 U.S. 320 (1997)).
AEDPA conditions a petitioner’s right to appeal a denial of habeas relief under
§ 2254 upon a grant of a COA. 28 U.S.C. § 2253(c)(1)(A). A COA may be
issued “only if the applicant has made a substantial showing of the denial of a
constitutional right.” § 2253(c)(2). This requires DeHerrera to show “that
reasonable jurists could debate whether (or, for that matter, agree that) the
petition should have been resolved in a different manner or that the issues
presented were adequate to deserve encouragement to proceed further.” Slack v.
M cDaniel, 529 U.S. 473, 484 (2000) (quotations omitted). Because the district
court denied DeHerrera a CO A, he may not appeal the district court’s decision
absent a grant of COA by this court.

                                         -2-
      DeHerrera advances three claims for habeas relief: (1) The trial court erred

in finding that he waived his right to remain silent under M iranda v. Arizona, 384
U.S. 436, 476 (1966); (2) The trial court erred in limiting the cross-examination

of a prosecution witness; and (3) The combination of these mistakes constitutes

non-harmless cumulative error.

      Focusing on three statements made to him by Albuquerque Detective Doug

Shawn, DeHerrera argues that the waiver of his M iranda rights was involuntary.

First, Shawn told DeHerrera that witness Beverly Young was “scared to death of

you,” which was apparently false. Second, Shawn stated “I know you’re not the

shooter. W e can help you out. This is the last chance you’re gonna have to help

yourself out.” Finally, Shawn informed DeHerrera that “it looks like it could be a

death penalty case,” but immediately added, “if you didn’t do it, there’s no reason

you’re going to prison.” DeHerrera denied any knowledge of the crime in

question before and after he w as read his M iranda rights.

      M iranda admonishes that “any evidence that the accused was threatened,

tricked, or cajoled into a waiver will, of course, show that the defendant did not

voluntarily waive his privilege.” 384 U.S. at 476. The New M exico Supreme

Court determined that Shaw n’s conduct was not coercive. The district court

agreed, noting that DeHerrera steadfastly denied any involvement in the events at

issue. This holding is neither contrary to, nor an unreasonable application of,

federal law.

                                        -3-
      DeHerrera next argues that his Sixth Amendment right to confront

witnesses was violated when the district court limited the cross-examination of

Phixay Detvongsa, a prosecution witness. At the scene of the crime, Detvongsa

gave police a false name because there were outstanding warrants for his arrest.

These w arrants were quashed before trial. On cross-examination, Detvongsa

stated that he had an outstanding warrant for driving while intoxicated.

DeHerrera’s counsel attempted to ask Detvongsa about a prior interview in which

he averred that he had a theft warrant outstanding. The trial court ruled that

counsel could ask the question but could not present extrinsic evidence

contradicting Detvongsa’s answer. Although counsel declined to pursue that line

of inquiry, Detvongsa later admitted to having an outstanding felony warrant.

The trial court also prevented DeHerrera’s counsel from asking Detvongsa about a

statement he made to his girlfriend – that he did not see the crime because he was

in his car. However, Detvongsa’s girlfriend later testified to this conversation.

      The combined effect of these limitations, DeHerrera argues, was to prevent

him from effectively challenging Detvongsa’s credibility. W e review limits on

cross-examination “to determine whether the jury had sufficient information to

make a discriminating appraisal of the witness’ motives and bias.” United States

v. Bindley, 157 F.3d 1235, 1240 (10th Cir. 1998). Although he was prevented

from fully exploring the issue, DeHerrera was able to argue to the jury that

Detvongsa fabricated his testimony in exchange for having his warrants quashed.

                                        -4-
Similarly, evidence that Detvongsa made statements to his girlfriend that

conflicted with his testimony was introduced, just not in the manner D eH errera

would have preferred. The trial court’s application of federal law in limiting

Detvongsa’s cross-examination was in no way unreasonable. See United States v.

Gault, 141 F.3d 1399, 1403 (10th Cir. 1998) (“The trial court retains broad

discretion to limit cross-examination to prevent, among other things, undue

prejudice and confusion of the issues.”).

      Because we find that DeHerrera’s M iranda and confrontation arguments do

not provide grounds for habeas relief, we do not reach his cumulative error claim.

      For the foregoing reasons, DeHerrera’s request for a COA is DENIED and

his appeal is DISM ISSED.



                                       ENTERED FOR THE COURT




                                       Carlos F. Lucero
                                       Circuit Judge




                                        -5-